Citation Nr: 0707646	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of nonservice connected death 
pension.  


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served with the Regular Philippine Scouts from 
May 1918 to September 1919.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claim for 
restoration of nonservice connected death pension on the 
basis that new and material evidence had not been received to 
reopen the claim.  The RO issued a notice of the decision in 
July 2004, and the appellant timely filed a Notice of 
Disagreement (NOD) in October 2004.  Subsequently, in April 
2005 the RO provided a Statement of the Case (SOC), and 
thereafter, in May 2005, the appellant timely filed a 
substantive appeal.  The appellant did not request a hearing 
on the issue on appeal.

The RO denied the appellant's original claim for entitlement 
to restoration of nonservice connected death pension in May 
1997.  Although the RO determined that this decision was not 
appealed and became final, the record does not reflect that 
the appellant was provided with her appellate rights.  Under 
these circumstances, the Board finds that the law and 
regulations pertaining to finality of unappealed RO decisions 
are not applicable and, as a result, the appellant's appeal 
has been pending since 1997.  As to the RO's procedural error 
of applying finality, the Board finds that the RO did address 
all of the relevant evidence and the underlying elements of 
the claim, to include the applicable law and regulations.  
See October 2004 notice of decision letter, February 2005 
letter to the appellant and April 2005 statement of the case.  
Moreover, as discussed in detail below, the claim must be 
denied as a matter of law.  Under these circumstances, the 
procedural error in question is harmless and a Board decision 
at this time does not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that the appellant consistently 
appears to have claimed entitlement to "restoration of 
Dependency and Indemnity Compensation (DIC) benefits," 
rather than "restoration of nonservice connected death 
pension."  However, a review of her statements in the 
context of the evidence of record, which indicates that she 
has never received DIC but at one time did receive nonservice 
connected death pension, reveals that although she has 
referenced "DIC," she actually means "nonservice connected 
death pension."  See February 1997 Letter ("I beg to 
request your good office for the reinstatement of my monthly 
pension as veteran's widow"); May 2003 Letter ("Sometime[] 
in 1981, my monthly [DIC], as the legal surviving spouse of 
VA pensioner, [the veteran], was temporarily suspended on 
account of my illicit relationship with [A.E.]. . . . ."); 
November 2004 Form 9 ("[S]ince day one what I had clearly 
manifested in my application was a claim for RESTORATION of 
my [DIC], the veteran's benefits transferred to me after the 
death of my husband . . . a veteran-pensioner. . . .The 
veterans benefits I was enjoying was, however, temporarily 
suspended after I got involved in an illicit relationship . . 
. ."); February 2005 VA Form 21-4138 (discussing her "claim 
for RESTORATION of my suspended [DIC], which had to be 
terminated when I started living . . . with [A.E.]"); May 
2005 Form 9 (noting her efforts "to restore my terminated 
veterans benefits"); see also October 1981 Letter 
(requesting a "form for widow's and minor children's 
pension").  As concluded above, the law is dispositive on 
the issue of restoration of nonservice connected death 
pension as to this appellant.  

Moreover, the appellant has made clear, in her August 2004 
correspondence and November 2004 substantive appeal that she 
has not intended to submit an initial claim for DIC.  See 
August 2004 Letter to RO (emphasizing that "what I was 
applying for is not an initial claim[] for Dependency and 
Indemnity Compensation but the RESTORATION of my temporarily 
suspended veterans benefits."); November 2004 Form 9 ("I 
really could not understand why the [RO] is persistently 
asserting that my application is for initial [DIC] thus 
requiring me to submit medical records that would show the 
later veteran's death was a service connected one, a 
disability he acquired and/or incurred in . . . his military 
service").  Accordingly, the issue of entitlement to service 
connection for the cause of the veteran's death is not in 
appellate status.  


FINDINGS OF FACT

1.	The appellant and the veteran were married in August 1965, 
and the marriage terminated upon the veteran's death in 
February 1981.

2.	By a June 1982 RO decision, the appellant's receipt of 
nonservice connected death pension as a surviving spouse 
was terminated effective April 8, 1981, due to findings 
that she lived with another person of the opposite sex 
(A.E.) and held herself out openly to the public to be the 
spouse of such other person.

3.	The appellant's admitted relationship with A.E. terminated 
after November 1990.


CONCLUSION OF LAW

The appellant is not eligible for restoration of nonservice 
connected death pension  as a matter of law.  38 U.S.C.A. §§ 
101, 103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.55 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Thus, when the law, and not the evidence, 
is dispositive of a claim, VCAA does not apply.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

In the instant case the facts are not in dispute, and 
resolution of the appellant's appeal depends upon an 
interpretation of the regulations pertaining to the 
restoration of an award of nonservice connected death pension 
to a widow who had remarried, but whose (second) marriage had 
terminated after November 1, 1990.  As discussed below, the 
Board finds that, as a matter of law, the appellant is not 
entitled to restoration of nonservice connected death 
pension, and because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


II. Law & Analysis

VA death benefits, to include death pension, death 
compensation and DIC, are payable to a veteran's surviving 
spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 
1541(a).  As a general matter and relevant to the instant 
case, a "surviving spouse" is a person of the opposite sex 
(1) whose marriage to the veteran was valid under the law of 
the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
veteran at the time of the veteran's death; (3) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b); see 38 U.S.C.A. § 101(31) 
(defining "spouse" as "a person of the opposite sex who is 
a wife or husband").

Pertinent to the instant appeal, and as noted above, 38 
C.F.R. § 3.55 provides some exceptions to the general bar 
(enunciated in 38 C.F.R. § 3.50) to a widow's benefits 
created by her remarriage.  It provides that "[o]n or after 
January 1, 1971, remarriage of a surviving spouse terminated 
prior to November 1, 1990 . . . by an individual who, but for 
the remarriage, would be considered the surviving spouse, 
shall not bar the furnishing of benefits to such surviving 
spouse provided that the marriage: (i) Has been terminated by 
death, or (ii) Has been dissolved by a court with basic 
authority to render divorce decrees unless the Department of 
Veterans Affairs determines that the divorce was secured 
through fraud by the surviving spouse or by collusion."  38 
C.F.R. § 3.55(2) (emphasis added).  In addition, subsection 
(5) declares that "[o]n or after January 1, 1971, the fact 
that a surviving spouse has lived with another person and has 
held himself or herself out openly to the public as the 
spouse of such other person shall not bar the furnishing of 
benefits to him or her after he or she terminates the 
relationship, if the relationship terminated prior to 
November 1, 1990."  38 C.F.R. § 3.55(5) (emphasis added).  

In the instant case, the veteran and appellant's Marriage 
Contract discloses that they were married in August 1965, and 
a document from the Local Civil Register dated October 1965 
indicates the same.  In addition, the veteran's Death 
Certificate indicates that he died in February 1981 and lists 
the appellant as the veteran's widow.  The record also 
discloses that the appellant lived in an ostensible marital 
relationship with A.E. from April 1981, and that this 
inferred marriage ended in December 1995 due to A.E.'s death.  
The appellant has admitted to this relationship and has 
referred to A.E. as her husband.  See February 1997 Letter 
(referring to A.E. as her "common law" husband); May 2004 
VA Form 21-4138; see July 1982 Letter (admitting to her 
remarriage to A.E.); September 1982 Letter (same).  Because 
the appellant's inferred marriage to A.E. terminated after 
November 1, 1990, under the terms of 38 C.F.R. § 3.55, she 
does not qualify for the exception to the bar to benefits for 
a widow who has lived with a member of the opposite sex and 
held herself out as a spouse of that individual.  Therefore, 
as a matter of law, the appellant is not entitled to 
restoration of nonservice connected death pension.

As no legal basis exists upon which to restore the 
appellant's nonservice connected death pension as a 
"surviving spouse," her appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) ("where the law and not 
the evidence is dispositive . . . the appeal to the [Board 
should be] terminated because of the absence of legal merit 
or the lack of entitlement under the law").  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2005) are not for 
consideration.


ORDER

The application for restoration of nonservice connected death 
pension is denied as a matter of law.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


